Title: To Benjamin Franklin from William Carmichael: Extract, 18 July 1780
From: Carmichael, William
To: Franklin, Benjamin


Madrid, July 18, 1780.
I thought, until the receipt of your letter (of the 17th June) that Mr. Jay had sent you Sir John Dalrymple’s Memorial, and other papers while I was at Aranjuez. He sends them, however, by this courier, and I think you will be amused in reading Sir John’s Reveries.
Mr. Cumberland, a former Secretary of Lord Germaine, succeeds Sir John. His residence gives no uneasiness to the Count de Montmorin, which with the assurances that we receive from the Count de Florida Blanca, ought to remove our apprehensions.
